Citation Nr: 0207356	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  95-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for service-
connected anxiety disorder, previously designated conversion 
reaction (anxiety disorder), currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1943 to May 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in July 1995, a statement of the case was issued in 
July 1995, and a substantive appeal was received in August 
1995.  The veteran's file was transferred to the RO in 
Phoenix, Arizona during this appeal.

Although in her substantive appeal, the veteran requested a 
hearing before a member of the Board, the veteran later 
withdrew her request by correspondence received by the RO in 
December 2001, which was confirmed in communications with the 
RO in May 2002.  


FINDING OF FACT

The veteran's service-connected anxiety disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood and anxiety and definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§ 4.130 and Code 9411 (1997) (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
examination reports and VA medical records.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decisions, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating

The present appeal involves the veteran's claim that the 
severity of her service-connected anxiety disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran is presently assigned a 30 percent disability 
rating for anxiety disorder under the provisions of 
Diagnostic Code 9400.  During the course of the period 
covered by this appeal, the provisions of Diagnostic Code 
9400 were revised.  Specifically, on October 8, 1996, VA 
published a final rule, effective November 7, 1996, to amend 
the section of the Schedule for Rating Disabilities dealing 
with mental disorders.  61 FR 52695, Oct. 8, 1996.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas, supra. 

Under the version of Code 9400 in effect prior to November 7, 
1996, a 30 percent rating for anxiety disorder is warranted 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

The next higher rating of 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

Effective November 7, 1996, the provisions of Diagnostic Code 
9400 provide that a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  

The next higher rating of 50 percent is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The veteran maintains that her service-connected anxiety 
disorder has increased in severity.  However, after reviewing 
the totality of the relevant evidence, the Board is compelled 
to conclude that the preponderance of such evidence is 
against entitlement to a rating in excess of the current 30 
percent at this time.  The medical evidence, specifically the 
March 1995, June 1997, and June 2001 VA examination reports 
and VA outpatient medical records between October 1997 and 
October 1998 demonstrate that the veteran's overall 
psychiatric disability picture falls within the criteria 
listed for a 30 percent rating under both the old and the new 
rating criteria.

The Board finds that the veteran does experience anxiety 
disorder symptoms as a result of her active duty service.  In 
this regard, the June 1997 and June 2001 VA examination 
reports document that the veteran's mood is depressed, 
anxious and dysphoric and she is experiencing chronic sleep 
impairment and irritability.  However, these symptoms are 
contemplated by the existing 30 percent rating under both the 
old and the new rating criteria.  There is no clinical 
evidence of flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, or panic attacks (more than once a 
week).  There is also no clinical evidence of the veteran 
having difficulty in understanding complex commands or any 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks).  
Likewise, no impaired abstract thinking has been demonstrated 
and while the June 2001 examination report noted that 
continuity of thought contained considerable rambling, as 
well as repetitive rambling and some apparent irrelevancies, 
the report further indicated that the veteran could be goal 
directed when refocused by the examiner and that she 
maintained good concentration.

Moreover, there is no medical evidence indicating that the 
veteran is experiencing difficulty in establishing and 
maintaining effective work and social relationships due to 
her anxiety disorder.  Further, there is no medical evidence 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  In fact, the June 2001 VA examination report noted 
that the veteran has been married for 56 years, which she 
described the status of the marriage as "wonderful," and 
that she maintains a good relationship with her four 
children, all daughters.  In sum, the overall evidence argues 
against a finding that the veteran's psychiatric disability 
picture more nearly approximates the next higher rating of 50 
percent under the old or new rating criteria at this time.  

The Board also notes that a Global Assessment of Functioning 
(GAF) score of 45 was assigned by both the June 1997 and June 
2001 VA examiners.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning ( e.g., no 
friends, unable to keep a job).  While the Board notes that 
certain referenced symptoms such as suicidal ideation and 
severe obsessional rituals are listed under the diagnostic 
criteria for a 70 percent rating, the GAF score of 45 does 
not per se require assignment of a 70 percent rating.  In the 
present case, there is no clinical evidence demonstrating 
severe obsessional rituals and while it was noted in the June 
1997 VA examination report that the veteran had suicidal 
ideations following her 1995 bilateral amputation surgery, it 
is the veteran's overall psychiatric disability picture which 
must be considered.  For the reasons set forth above, the 
Board finds that the preponderance of the evidence is against 
a finding that the criteria for a rating in excess of 30 
percent have been met.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

